                      Case 8-20-08051-ast     Doc 63       Filed 02/23/21   Entered 02/23/21 10:46:59




                                        Jeffrey P. Nolan             February 23, 2021           jnolan@pszjlaw.com




L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E
                                        The Honorable Alan S. Trust
N E W Y O R K, N Y                      United States Bankruptcy Court
                                        Eastern District of New York
10100 SANTA MONICA BLVD.
13th FLOOR                              Alfonse M. D’Amato Federal Courthouse
LOS ANGELES                             290 Federal Plaza
CALIFORNIA 90067
                                        Central Islip, New York 11722
TELEPHONE:      310/277 6910

FACSIMILE:   310/201 0760                           Re:    In re: Orion HealthCorp, Inc., et al.
                                                           Howard M. Ehrenberg v. Sartison, et al.,
                                                           Adv. Proc. No. 20-08051-AST

                                        Dear Judge Trust:

                                               We are counsel for Howard M. Ehrenberg in his capacity as
                                        Liquidating Trustee of Orion Healthcorp, Inc., et al. (the “Liquidating
                                        Trustee”) as plaintiff in the above referenced adversary proceeding.
SAN FRANCISCO
                                                On February 10, 2021, pursuant to the instruction of the Court
150 CALIFORNIA STREET
15th FLOOR
                                        at the hearing held on February 9, 202,1 counsel for the Liquidating
SAN FRANCISCO                           Trustee circulated to all parties for comment a draft Judgment
CALIFORNIA 94111-4500                   Granting Plaintiff’s Motion For Summary Judgment, In Part, As
TELEPHONE: 415/263 7000                 Against Defendant 2 River Terrace Apartment 12J, LLC (the
FACSIMILE: 415/263 7010                 “Proposed Judgment”)

DELAWARE                                       After incorporating changes from counsel, Plaintiff filed and
919 NORTH MARKET STREET
                                        uploaded the Proposed Judgment with the Court on February 17,
17th FLOOR
P.O. BOX 8705
                                        2021, Docket No. 42
WILMINGTON
DELAWARE 19899-8705                                                      Very truly yours,
TELEPHONE: 302/652 4100

FACSIMILE: 302/652 4400                                                  /s/ Jeffrey P. Nolan
                                                                         Jeffrey P. Nolan
NEW YORK
780 THIRD AVENUE
                                        JPN:lsc
36th FLOOR
NEW YORK
NEW YORK 10017-2024                     cc: Counsel for Defendants (Via ECF)
TELEPHONE: 212/561 7700

FACSIMILE: 212/561 7777




                 jl

                                        DOCS_LA:336211.1 65004/003
